            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES SIMS,                         :
        Petitioner                    :
                                      :             No. 3:17-cv-01647
           v.                         :
                                      :             (Judge Rambo)
LAWRENCE MAHALLY, et al.              :
       Respondents                    :

                                  ORDER

    AND NOW, on this 1st day of November 2018, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

    1. Petitioner Charles Sims’ petition for a writ of habeas corpus filed
       pursuant to 28 U.S.C. § 2254 (Doc. No. 1), is DENIED;

    2. No certificate of appealability shall issue, as the Petitioner has failed to
       demonstrate “a substantial showing of the denial of a constitutional
       right,” 28 U.S.C. § 2253(c)(2); see also Miller-El v. Cockrell, 537 U.S.
       322, 335-36 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); and

    3. The Clerk of Court is directed to CLOSE this case.


                                 s/Sylvia H. Rambo
                                 SYLVIA H. RAMBO
                                 United States District Judge
